Citation Nr: 1826173	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to March 2, 2017, and in excess of 50 percent from March 2, 2017, for service-connected panic attacks with agoraphobia (claimed as anxiety and post-traumatic stress disorder).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this matter in May 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.

The Board finds there has been substantial compliance with its May 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 2, 2017, the Veteran's panic attacks with agoraphobia were manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

2. From March 2, 2017, the Veteran's panic attacks with agoraphobia were not manifested by symptoms productive of deficiencies in most areas.


CONCLUSIONS OF LAW

1. Prior to March 2, 2017, the criteria for an increased rating of 50 percent, but no greater, for panic attacks with agoraphobia have been met.  38 U.S.C. §§ 1131, 5107 (b) (2012); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).

2. From March 2, 2017, the criteria for a rating in excess of 50 percent for panic attacks with agoraphobia have not been met.  38 U.S.C. §§ 1131, 5107 (b); 38 C.F.R. § 4.130, Diagnostic Code 9413.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that in the March 2018 Appellant's Brief, the Veteran's representative argued that the March 2017 VA examination was inadequate as the examiner did not adequately assess the Veteran's mental health issue.  The Board disagrees with this contention.  The examination was performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  Opinion is provided as to the severity of the disability, including level of social and occupational impairment.  As such, the Board finds that the Veteran has been afforded an adequate examination.  Thus, the Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.	Increased Rating

The Veteran contends that an increased rating is warranted for his service-connected panic attacks with agoraphobia.  The Veteran's panic attacks with agoraphobia is currently evaluated as 30 percent disabling, prior to March 2, 2017, and 50 percent disabling from March 2, 2017, under 38 C.F.R. § 4.130, Diagnostic Code 9413.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As mentioned above, the Veteran's panic attacks with agoraphobia is currently rated under Diagnostic Code 9413.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan, 16 Vet. App. at 442.  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration." Vazquez-Claudio, 713 F.3d at 118.  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.

Pursuant to Diagnostic Code 9413, an anxiety disability is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

Initially, the Board finds that the Veteran warrants a 50 percent disability rating prior to March 2, 2017.

In an October 2008 VA treatment note, the Veteran reported that he got occasional anxiety on a crowded elevator.  

In a May 2009 statement, the Veteran reported that he and his wife had a small business for 28 years so that he could be with his wife or his son in case of an anxiety attack.  He said he seldom went out alone or into crowded places.

In another May 2009 statement, the Veteran stated that following his release from service he started having anxiety attacks.  He reported that over the years he had gone to the emergency room at least 6 times for this condition and had been prescribed Xanax.  He said that one time in 2006, he experienced a panic attack during jury duty and had to be released.  

In an August 2009 statement, the Veteran's brother described the Veteran having severe panic attacks while in a vehicle or eating dinner at restaurants.  The Veteran's brother said that the Veteran was on Xanax and these symptoms started after he returned home from Vietnam.  He also said that he was able to accurately diagnose these symptoms as panic/anxiety attacks because he was a former registered nurse/EMT/Corpsman now retired from the U.S. Navy.

In a November 2009 VA treatment note, the Veteran reported that in crowded places his heart raced, he became very anxious, he sweat profusely, and had shortness of breath.  He had learned to control his breathing and lie down to calm himself when possible.  He sat at the back pews in church and usually went to walk to a park to calm down.  He said he experienced panic attacks about twice a month and that he last experienced one 6 months ago.  It was noted that the Veteran was married for the past 41 years with one son.  Upon examination, the Veteran was alert and attentive, clean shaven, speech was spontaneous, coherent and relevant, mood was euthymic and affect was mood-congruent.  Memory was intact.  There was limited insight but judgment was fair.  No evidence for manifest psychotic process; not suicidal.  Sleep was interrupted once or twice to go to the bathroom.  Attention and concentration was adequate.  The Veteran was assigned a GAF score of 75, and the VA physician noted that the Veteran had the same GAF score last year.  The VA physician stated that the Veteran did not need any medication at that time since panic attacks were infrequent and he knew how to deal with them when they occurred.

In a September 2010 PTSD VA examination, the Veteran stated that he did not go places alone due to his anxiety.  He denied generalized anxiety but reported waking up in the middle of the night feeling as if he was having a heart attack.  He said that traffic jams and crowded areas made him feel bottled up.  He could not go into crowds like at casinos but could go to movies for a matinee as these times were not crowded.  However, he would have to sit near the door.  He described a good relationship with his wife of 42 years and his son.  He visited with a friend weekly and knew his neighbors.  He enjoyed fishing, walking the dogs, chores, and exploring the area.  Upon examination, the Veteran was clean and neatly groomed.  His affect and mood were good.  He was oriented with good attention, and there were no delusions.  He had good judgment and insight, and there were no sleep impairments or hallucinations.  The Veteran had panic attacks about 2 times per month.  There were no homicidal or suicidal thoughts.  The examiner found that the Veteran had occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  He was assigned a GAF score of 69.

In a November 2010 statement, the Veteran asserted that the September 2010 VA examination inaccurately reported the number of panic attacks he had.  The Veteran clarified that he had between 2-3 attacks per week with varying severity.  He said he was unable to drive himself anywhere from the comfort zone of his neighborhood without getting anxious, increased heart rate, feeling faint, and eventually turning around to go home.  

In a November 2010 VA treatment note, the Veteran stated that when he went outside his comfort zone he became panicked.  He slept 6 hours per night with nightmares 3-4 times per month.  His anxiety was severe with symptoms of dizziness, sweating hands, feeling overwhelmed, heart racing, panic, worry, fear, concentration and focus.  The VA physician found that the Veteran's motivation was fair and he socialized a fair amount.  The Veteran denied any suicidal or psychotic symptoms.  

In a January 2011 VA treatment note, the Veteran reported that he slept 7 hours per night and napped 1 hour per day, with nightmares 2 times per month.  His anxiety was moderate and symptoms included racing heart, panic, shortness of breath, fidgeting and worry.  The VA physician found that the Veteran's motivation was fair and he socialized well.  He denied any suicidal or psychotic symptoms.  

In a March 2011 VA treatment note, the Veteran stated that he continued to have anxiety attacks periodically.  He said these occurred primarily when he was out and particularly when he had to go into a store.  He had been practicing a lot of avoidance and had not been getting out very much because of this.  It was noted that he perhaps had some kind of anxiety attacks 2 to 3 times per week.  The VA physician determined that the Veteran had been having some significant panic attacks.  

In an October 2011 VA treatment note, the Veteran reported that he had been doing well overall.  He said he had very little anxiety and very few panic attacks since he was last seen.  He said that he was still reluctant to go out without his wife but otherwise had been doing exceptionally well.  He said that his sleep had improved and he was not waking up anymore during the night.  Anxiety was only occasional with the shortness of breath, tachycardia and pacing.  Motivation was fair and he socialized on a limited basis.  He denied irritability, suicidal ideation, and psychotic symptoms.  Activities included fishing, exercising, dining out, cookouts, visiting with neighbors and watching sports.  The VA physician determined that the Veteran's panic disorder was in partial remission.  The Veteran was doing very well with his medication and he seemed happy with his response to this point.  The VA physician stated that the next level of treatment would involve his challenging himself a bit more to go out and do more things.  The Veteran understood and endorsed this plan.

In a September 2012 VA treatment note, the Veteran continued to have baseline PTSD symptoms with nightmares, hypervigilance, irritability, insomnia, and a tendency of social isolation.  The VA physician found that the Veteran had some improvement with his panic symptoms on Zoloft, but was limited in that the higher dose made him to sleepy.  He was still handicapped by the anxiety disorder as he was unable to comfortably get out, and this had interfered with his social and industrial functioning.  The VA physician suggested that the Veteran could benefit from some kind of cognitive behavioral approach to his panic symptom complex.

In a February 2013 statement, the Veteran's wife said how she had known the Veteran since 1967 and had been his wife for almost 45 years.  She said these anxiety attacks had varied in length and severity.  She described how he had numerous trips to the emergency room in the past.  She said that he was unable to drive alone any further than a 10 to 15 mile radius around where they live.  The Veteran's wife further described how it took a lot of planning to get to his appointments, and that instead of taking the bridge they took a roundabout way that added an extra hour to the trip.  The Veteran's reason for this was that he felt trapped; he also felt this way about taking elevators going up any further than the 4 or 5th floor.  She said that despite the Veteran stating that he goes fishing and associates with friends, he did not go anywhere without a traveling companion.  She said that it would appear that his anxiety attacks were under control with medication but only because if he took the medication he slept on and off, but if he had somewhere to be then he could not take the medication.  She said that he tossed and turned at night and had anxiety attacks during the night, staying up and pacing.  

In a July 2015 VA treatment note, the Veteran reported panic attacks and agoraphobia.  His wife had to accompany him everywhere due to experiencing intense fear when alone in unfamiliar places or away from home.  The fear of having a panic attack significantly inhibited the Veterans socialization.  The Veteran said that he experienced panic attacks at least several times a week.  The Veteran denied suicidal ideations.  

In a December 2015 statement, the Veteran's wife stated that she had known the Veteran since he was 18 years old.  They had been married a year and a half when he entered the Army.  Shortly prior to his discharge, he was sent home on an emergency leave and she noticed subtle changes including nightmares and cold sweats, which he attributed to a change of climate.  In 1973 they divorced because he was frequently off somewhere mentally and would not discuss it, they fought consistently, and the Veteran was moody and temperamental and she feared him.  About one year later, they decided to get remarried.  She said she began to notice him having trouble getting on an elevator without breaking into a cold sweat, and he had trouble being anywhere near crowds or driving alone.  She said he had anger problems as well and suffered from anxiety attacks.  She said that to this day, all of these symptoms continue in varying degrees.  She said he also had sleepless nights.

At the March 2016 Board hearing, the Veteran testified that the September 2010 VA examination did not represent a true picture of how he was doing mentally.  At the time of the VA examination, he was in and out of emergency rooms on occasion due to the anxiety attacks; however, he had not been in the last few years because he now recognized what they were.  He had problems with work, and dealing with peers and relationships in general.  He initially married his wife when they were 18, divorced her, and then got back together and had been together for many years.  The Veteran said he was usually fine in a comfort zone for about half a mile to a mile from his house.  In any kind of traffic jam he would have a panic attacks.  The Veteran said he did not go anywhere alone unless it was to the corner store, and he had panic attacks a few times per week.  He said he had some memory problems like going into a room and forgetting what he went into the room for.  The Veteran said that his anxiety attacks were so severe that he had a pacemaker put in to keep his heart under control.  The Veteran's representative stated that the Veteran's anxiety had worsened and doctors felt his prognosis was not good. 

In an April 2016 letter, the Veteran's psychiatrist requested that the Veteran be excused from jury duty for medical reasons.  It was noted that he suffered from a severe anxiety disorder with panic attacks.  The psychiatrist stated that the condition required for jury duty were expected to significantly exacerbate the Veteran's symptoms and may destabilize his condition.  

In a June 2016 VA treatment note, the Veteran reported continued anxiety/panic and desired to return to the clinic sooner than 6 months.  Upon examination, the Veteran was groomed and clean shaven, behavior was appropriate, mood was euthymic and affect mood congruent.  Speech was coherent and thoughts were linear.  There were no hallucinations, the Veteran was oriented, and memory, concentration, and judgment were adequate.  Insight was fair.  Veteran denied suicidal and homicidal ideation.  

In a January 2017 VA treatment note, the Veteran identified his two dogs and his grandchildren as sources of joy.  He was married for 50 years.  He said his mood remained stable, he did not take Sertraline and he only took Xanax when necessary.  He slept well, but had a high level of hyper-arousal and high level of irritability.  The VA physician said that the Veteran's PTSD had been triggered recently and since that time he had panic attacks more often.  He tried not to go outside or drive as he usually had panic attacks when he went outside.  He denied being depressed or suicidal.  The Veteran agreed to stop Xanax.  

In a March 2017 mental disorders VA examination, the Veteran reported having difficulty leaving the home, difficulty being alone, and fear of heights and flying.  He had panic attacks several days per week both inside and outside of the home.  He reported episodes of shortness of breath, shaking, palpitations, and heart racing.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran said he knew his neighbors and had been married for 49 years.  He reported the marriage and his relationship with his son was "pretty good."  The Veteran denied any membership in any church or organization.  He said he did not go out much and did not go around crowds.  He spent his day doing yard work and wood work.  The Veteran's wife said that he did not have a filter and would confront others in public.  The Veteran's symptoms included anxiety, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control, such as unprovoked irritability with period of violence.  The Veteran's mood was anxious, affect was irritable.  He denied suicidal or homicidal ideation.  There was no evidence of psychosis.  

In a March 2017 disability benefits questionnaire, the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His symptoms included anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and chronic sleep impairment.  The Veteran said he felt his mood was fine, but his wife stated that sometimes he was angry.  His affect was restricted throughout the evaluation.  He denied any suicidal or homicidal ideations.  His thought processes appeared clear and there did not appear to be any delusions or hallucinations.  Speech was normal.  The Veteran said that many times he was unsure of the trigger for his anxiety symptoms and he expressed at times he awoke from his anxiety.  He often could not go places alone for fear of a panic attack.  He said he often woke up throughout the night and felt this had been ongoing for the past 20 years.  The examiner stated that based on the examination, the Veteran needed to seek follow up treatment.  The Veteran required continued individual therapy and medication management services.

In a March 2017 VA treatment note, the Veteran's wife said that the Veteran continued with anxiety symptoms more so than he let on when to providers.  The Veteran was clean and well groomed, his mood was euthymic, affect appropriate, speech coherent, there were no hallucinations, he was oriented, memory/concentration and judgment were adequate, and insight was fair.  There was no suicidal or homicidal ideation.

In an April 2017 VA treatment note, the Veteran reported improvement in mood and anxiety.  He did not have chest pain or panic attack.  He was less anxious, had an even mood, positive attitude to life, slept fine, and wanted to try melatonin for sleep.  He did not have any nightmares.  He was not suicidal and he took medication a few times a week for anxiety.

In a July 2017 VA treatment note, the Veteran reported he was "no better, no worse."  He said he drove to a store independently which was new.  He was clean and well groomed, behavior was pleasant, mood was "fine," affect was appropriate, congruent with euthymic mood, speech was coherent, there were no hallucinations, memory/concentration was adequate, judgment was adequate and insight was fair.  There was no suicidal or homicidal ideation.

Overall, the evidence of record shows that prior to March 2, 2017, the Veteran's anxiety with agoraphobia warrants a 50 percent disability rating.  The Board notes that the November 2009 VA physician and September 2010 VA examiner found that the Veteran had panic attacks only a few times per month.  In addition, the November 2009 VA physician assigned a GAF score of 75 with no need for medication, and the September 2010 VA examiner assigned a GAF score of 69 with occasional decrease in work efficiency.  However, the Veteran later argued that this was a misstatement and he had panic attacks several times per week.  Further, the Board also notes the October 2011 VA treatment note that found the Veteran's disorder was in partial remission.  However, the evidence overall shows that the Veteran was unable to go anywhere without his wife, he avoided crowded places, he had some memory problems and he suffered from panic attacks several times per week.  In addition, a December 2010 VA treatment note found that the Veteran had severe anxiety symptoms.  A March 2011 VA treatment note found that the Veteran had been having significant panic attacks about 2 to 3 times per week, and in April 2016, the Veteran's psychiatrist requested that the Veteran be excused from jury duty due to his severe anxiety disorder with attacks.

From March 2, 2017, a rating in excess of 50 percent for anxiety with agoraphobia is not warranted.  The evidence as a whole shows that the Veteran has continued to have a good marriage of over 40 years with a good relationship with his son.  In fact the March 2017 disability benefits questionnaire showed that the Veteran was found to have occupational and social impairment due to mild or transient symptoms.  He had hobbies including fishing and knew his neighbors.  He was unable to go out past his comfort zone without his wife and did not like crowds.  The Veteran denied any suicidal or homicidal ideation, thought processes were clear, and speech was normal.  In fact, the record seems to show improvement in his disability as the Veteran reported driving to a store independently, and feeling less anxious.  The Board notes that the Veteran and his wife stated at the March 2016 Board hearing and in the March 2017 VA treatment note that the Veteran has underreported symptoms; however, the Board can only make decisions based on the evidence in the record.  As there is no evidence showing a rating in excess of the newly assigned 50 percent prior to March 2, 2017, and in excess of 50 percent from March 2, 2017, such higher ratings cannot be assigned.  

Thus, the Board finds that a 50 percent disability rating prior to March 2, 2017 is warranted.  However, a rating in excess of 50 percent for anxiety with agoraphobia is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to March 2, 2017, a 50 percent disability rating for service-connected panic attacks with agoraphobia (claimed as anxiety and post-traumatic stress disorder).is granted.

From March 2, 2017, a rating in excess of 50 percent for service-connected panic attacks with agoraphobia (claimed as anxiety and post-traumatic stress disorder) is denied.



REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the remaining claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board has granted an increased rating for the Veteran's service-connected panic attacks with agoraphobia (claimed as anxiety and post-traumatic stress disorder) prior to March 2, 2017.  Adjudication of the Veteran's request for TDIU is inextricably intertwined with the Veteran's pending rating and the issue of TDIU remains before the Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2017).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b).  While the Veteran does not currently meet the schedular requirements for TDIU, the Veteran may after the RO assigns the new rating for his service connected panic attacks with agoraphobia prior to March 2, 2017.  Accordingly, the Board finds that adjudication of the TDIU request must be placed on hold until the RO assigns the Veteran's new rating and then the TDIU request must be readjudicated.  See Harris, 1 Vet. App. 183 (1991).


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these records, if possible.  Associate these with the claims file.

2. After completing the above development and assigning the Veteran the appropriate increased rating for panic attacks with agoraphobia, and any additional development deemed necessary, readjudicate the remanded issue.  Please consider the Veteran and his wife's lay statements regarding his inability to travel without a companion.  In addition, please also consider that the Veteran's prior employment was a pool business that he owned with his wife and his son.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow for the Veteran and his representative a reasonable opportunity to respond.  Then return the appeal to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


